ITEMID: 001-112476
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF SLYADNYEVA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: André Potocki;Ganna Yudkivska;Mark Villiger
TEXT: 4. The applicant was born in 1946 and lives in Komsomolske.
5. On 16 February 2001 the applicant and six other persons, all members of the collective enterprise Z., lodged a claim with the Zmiyiv Town Court (“the Zmiyiv Court”) against this enterprise and its director seeking the annulment of decisions on the Z.’s re-organisation. The applicant had worked in this enterprise for about thirty years.
6. On 2 November 2001 the Zmiyiv Court decided to leave the claim without examination.
7. On 11 January 2002 the Kharkiv Regional Court of Appeal quashed that ruling and remitted the case to the first-instance court for an examination on merits.
8. Meanwhile the enterprise Z. was liquidated, and the liquidator became a party to the proceedings.
9. As a result, on 22 October 2004 the Zmiyiv Court restarted its examination of the case.
10. On 7 February 2007 it found against the claimants.
11. In the course of the proceedings the Zmiyiv Court adjourned hearings on twelve occasions in allowing requests of the claimants, who needed additional time for amending their claims, or given their failure to appear. There were also thirteen adjournments requested by the defendant enterprise or caused by the absence of its representative. On one or two occasions hearings were adjourned because the judge was busy or following procedural measures ordered by the court.
12. On 14 March 2007 the Kharkiv Regional Court of Appeal found that the case fell under the jurisdiction of commercial courts and sent it for examination to the Kharkiv Commercial Court of Appeal, which on 5 July 2007 upheld the judgment of the Zmiyiv Court.
13. On 26 December 2007 the Higher Commercial Court found that the dispute was to be examined by the courts of general jurisdiction, quashed the ruling of 5 July 2007 and remitted the case back to the Kharkiv Regional Court of Appeal.
14. On 1 April 2008 the Kharkiv Regional Court of Appeal discontinued the proceedings in part concerning the claims against the enterprise Z., as it had been liquidated by that time, and rejected the remainder of the claims as unsubstantiated.
15. On 17 October 2008 the Supreme Court upheld that ruling.
16. On 18 December 2002 the applicant, as well as the other claimants (see paragraph 5 above), lodged an additional claim against the enterprise Z. for recovery of a share.
17. The claimants supplemented and specified their initial claims on a number of occasions.
18. On 13 December 2005 the Zmiyiv Court stayed the examination of the case pending the outcome in the first set of proceedings.
19. On 8 February 2006 the Kharkiv Regional Court of Appeal quashed the above ruling, and the first-instance court resumed the proceedings.
20. On 9 June 2006 the Zmiyiv Court allowed the applicant’s request for an expert assessment of the value of a share in the enterprise Z., which it entrusted to the Kharkiv Research Institute for Forensic Expert Examinations.
21. In January 2007 the aforementioned expert institution informed the court that it did not have the required expertise capacities. The proceedings were then resumed, without the evaluation in question having been undertaken.
22. On 19 February 2007 the Zmiyiv Court found against the claimants.
23. On 30 July 2007 by the Kharkiv Commercial Court of Appeal upheld that judgment.
24. On 26 December 2007 the Higher Commercial Court found that the case was to be examined by courts of general jurisdiction, quashed the ruling of 30 July 2007 and sent the case for examination to the Kharkiv Regional Court of Appeal.
25. On 28 May 2008 the Kharkiv Regional Court of Appeal discontinued the proceedings in the part concerning the claims against the enterprise Z. due to its liquidation and upheld the judgment of 19 February 2007 in the remaining part.
26. On 12 December 2008 the Supreme Court upheld that ruling.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
